DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response and amendment of 2/17/21, is entered.
	Claims 1-30 remain pending, with no actual amendment in the amendment of 2/17/21.

Election/Restrictions
Claims 21-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/20.
Claims 1-20 are considered with respect to the elected species, except where rejections are noted during examination.
Drawings
The objection to the drawings is withdrawn, as Applicant has responded.
The Examiner is not in charge of assessing the petition and changes, and thus, it is left for the office to care for such.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-20 remain provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/696,769 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The claims are an exact match.
Response to Argument – double patenting
Applicant’s argument has been considered but is not persuasive.
Applicant argues to address the double patenting issue upon notice of allowable subject matter.
Such is fine, but it is noted that the present Application is the later-filed Application.  As such, the rejection will not be withdrawn unless the subject matter is no longer corresponding to the same subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejection has been finessed to reflect the fact that Applicant did not understand the rejection properly until the interview of 2/24/21.
The claims are generic, as seen by depending claims 2 and 9, for fusion of a C-Terminal domain of a different RBP, to a position region of the N-terminus of a lambda/like phage RBP, being at positions 1-150, 320-46, or 495-560, with reference to SEQ ID NO: 1, but having no homology to SEQ ID NO: 1, as claims 2 and 9 require the homology as the defining characteristic that is narrowing the claim from the broader claim.
The whole of the specification teaches that the purpose of placing the fusions into these regions of the lambda or lambda-like RBP is that these regions have been identified to be regions that allow functional chimeric RBPs to be obtained (e.g., pp. 3-4, paragraph bridging).  It is further elucidated in embodiments that these regions should have homology between them (e.g., Id.).  This is provided in broad language, and no specific description of the reason one may allow an absence of homology, while another would require a higher homology, or which structures and phages allow for such absence, or combined homology.
To be clear, as elucidated during the interview of 2/24/21, Applicant is claiming the lambda or lambda-like bacteriophage regions, and in Claims 2 and 9, it is shown these regions should have homology.  Because the claims have distinct scopes, the depending claims being more limiting in scope than the broad(er) claim(s), such means the broad claims have a scope where there is no homology between the lambda or lambda-like bacteriophage, and that of SEQ ID NO: 1, which is the lambda stf sequence.  As noted during the 2/24/21, there is limited number of viruses known in the art as lambda or lambda-like.  See attached https://en.wikipedia.org/wiki/Lambdavirus, author unknown, published by Wikipedia, Sanfrancisco, CA, downloaded as PDF on 3/1/21, 3 pages as printed.  Such indicates that there are only four known species in this genus of virus, including the one containing SEQ ID NO: 1, from Lambda virus.
As such, the scope of the lambda or lambda-like virus is in question, because the known viruses have homology.  Therefore, the Examiner is considering the scope of the broad claims to be anything with an RBP (generic for bacteriophage).
There exist an estimated 1031 bacteriophage species on the planet (e.g., Author(s) known, https://en.wikipedia.org/wiki/Bacteriophage, Wikimedia Foundation, Inc., San Francisco, CA, downloaded 11/5/2020, 16 pages as printed).  Moreover, there is an absence of data on side tail fibers and receptor binding proteins, and how they are related in structure to the STF of lambda, as provided by the claims. But, the Art generally recognizes even small modifications of required structure may disturb the function, such that it is not predictable in any case that affinity will be conferred, or that the normal function of the protein will be retained (e.g.,  Mobley, et al. (2009) “Binding of Small-Molecule Ligands to Proteins: ‘What You See’ Is Not Always ‘What You Get’, Structure, 17: 489-98).  Thus, the Artisan would not know which proteins could be exchanged, in which positions, without homology, and further, due to the lack of information on the generic bacteriophage, exchange of domains, would not be understood to be possessed for the generic bacteriophage, given the small showing, and huge lack of knowledge of the structure of side tail fibers for the generic bacteriophage, along with the lack of knowledge of how they relate to the other tail tips and homology, etc.
Thus, the Artisan would not have understood Applicant to have been in possession of the generic breadth of RBPs for the generic breadth of bacteriophage, and generic breadth of positions.
Response to Argument
Applicant’s argument of 2/17/21 has been considered but is not found persuasive.
Applicant argues that the claims need to be described in a manner that is understandable to the Artisan, to demonstrate possession, and that Applicant has identified regions of SEQ ID NO: 1 and the use is not from any RBP but from lambda or lambda-like bacteriophages, and that such has homology, and essentially that one may engineer RBPs having no homology, pointing to Example 1 of the specification (p. 8).
Such is not persuasive.  The modification, as best the Examiner can determine is an insertion in the lambda stf at about position 530.  Such position in a region which is claimed, and it necessarily has homology.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, 16, and 19 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 8,673,553 to Scholl, et al.
Claim 1, 8: Scholl claims a tail fiber gene, with exchanged RBP domain (e.g., Claim 1).  With regard to the location, with respect to the tail fiber regions, because it confers the binding specificity (as in the claim), it is presumed to have the same relation as presently claim 1.
Claim 2, 9: because the new specificity is provided, the homology is presumed to be present.
Claim 3, 10: The specification teaches that bacteriocins may provide the new RBP (e.g., Summary of Invention).
Claim 4, 11: The claimed region requiring 1-158, falls within the presently claimed range (patent Claim 1).
Claim 8: the vehicle is claimed (e.g., Claims 1-2).  
Claim 16, 19: the phage may encode, e.g., an antibiotic resistance gene (e.g., Claim 3).
Response to Argument – Anticipation, Scholl
Applicant’s argument of 2/17/21 has been considered but is not found persuasive.
Applicant argues that scholl is not fused in a region as required by the claim, citing several N-terminal domains (p. 9).
Such is not persuasive.  The rejection for description calls into question the scope of lambda or lambda-like virus being claimed.  Given that Applicant has continue to insist that Claims 2 and 9 are proper, it continues to imply that Applicant means more than lambda or lambda like viruses, as is noted in the written description. 
Applicant argues that the regions of Scholl range from the 157-250, given the various disclosures, and thus, it does not fall within the claimed regions in the lambda stf (pp. 9-10).
Such is not persuasive. The positions claimed are “with reference to” these positions in the stf of SEQ ID NO: 1.  It is not requiring the exact positions in absolute terms of the RBP sequence.  Absent reason to believe otherwise, there is a relation, because the chimeric protein works.  The fact that it can work, is exactly why these regions were chosen “with reference to” the stf of SEQ ID NO: 1, rather than an exact amino acid number.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633